DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because the unlabeled rectangular box(es) shown in the drawings should be provided with descriptive text labels.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6-8, 13 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li, et al., “Fast Decomposition of Water and Lipid using a GRASE Technique With the IDEAL Algorithm,” Magnetic Resonance in Medicine, 57: 1047-1057 (2007).
Regarding claim 1, Li discloses “within an echo period, acquiring a first echo set corresponding to a Dixon water-fat separation calculation under a first readout gradient polarity, and acquiring a second echo set corresponding to the Dixon water-fat separation calculation under a second readout gradient polarity, wherein the first readout gradient polarity and the second readout gradient polarity are opposite, echoes in the second echo set being located at positions that are positionally symmetric to echoes in the first echo set with respect to an echo center of the echo period (Fig. 1; Technique section: shows 4 echo pulses within one period between adjacent 180deg refocusing pulses, polarity and echo symmetry); obtaining a first echo image set based on first echo set data acquired in each echo period; obtaining a second echo image set based on second echo set data acquired in each echo period (Technique section; MRI experiments section); performing a Dixon water-fat separation calculation, based on the first echo image set and the second echo image set, to obtain a water image and a fat image (MRI experiments; Figure 10).”  
Regarding claim 6, Li discloses “A non-transitory computer-readable storage medium with an executable program stored thereon, that when executed, instructs a processor to perform the method of claim 1.  (Materials and Methods: GE MRI scanner)
Regarding claim 7, Li discloses “a memory storing a computer program; and a processor configured to execute the computer program to cause the processor perform the method of claim 1.” (Materials and Methods: GE MRI scanner)
Regarding claim 8, Li discloses “a data acquisition module configured to, within an echo period: acquire a first echo set corresponding to a Dixon water-fat separation calculation under a first readout gradient polarity, and acquire a second echo set corresponding to the Dixon water-fat separation calculation under a second readout gradient polarity, wherein the first readout gradient polarity and the second readout gradient polarity are opposite, echoes in the second echo set being located at positions that are positionally symmetric to echoes in the first echo set with respect to an echo center of the echo period; (Fig. 1; Technique section: shows 4 echo pulses within one period between adjacent 180deg refocusing pulses, polarity and echo symmetry) an image extraction module configured to: obtain a first echo image set based on first echo set data acquired in each echo period, and obtain a second echo image set based on second echo set data acquired in each echo period (Technique section; MRI experiments section); and a water-fat separation module configured to perform Dixon water-fat separation calculation, based on the first echo image set and the second echo image set, to obtain a water image and a fat image (MRI experiments; Figure 10).”
Regarding claim 13, Li discloses “comprising the MRI water-fat image separation apparatus as claimed in claim 8.” (Materials and Methods: GE MRI scanner)
Regarding claim 14, Li discloses “further comprising a magnetic resonance (MR) scanner configured to obtain MR data.” (Materials and Methods: GE MRI scanner)
Allowable Subject Matter
Claims 2-5 and 9-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Eggers (US 2020/0319280) teaches a Dixon type water / fat separation system.
Eggers (US 20180299526) teaches a phase corrected Dixon magnetic resonance imaging system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY FULLER whose telephone number is (571)272-2118. The examiner can normally be reached 8:00 am - 4:30 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RODNEY E FULLER/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        
October 26, 2022